Opinion filed April 30, 2015




                                           In The


           Eleventh Court of Appeals
                                        __________

                                 No. 11-13-00161-CR
                                        __________

                    RICHARD JON VALADEZ, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee


                       On Appeal from the 35th District Court
                               Brown County, Texas
                          Trial Court Cause No. CR22181


                       MEMORANDUM OPINION
       The jury found Richard Jon Valadez guilty of the offense of deadly conduct.1
He elected to have the trial court assess punishment, and it assessed punishment at
confinement for six years; the trial court then sentenced him accordingly. Appellant
argues, in a single issue, that the evidence was insufficient to convict him because
the State failed to prove beyond a reasonable doubt that he knowingly discharged a
firearm at members of his family or in their direction when they were outside his
door. We affirm.


       1
        See TEX. PENAL CODE ANN. § 22.05(b)(1) (West 2011).
                                I. The Charged Offense
         The indictment alleged that Appellant “knowingly discharge[d] a firearm at
or in the direction of individuals, namely, Gino Valadez, Lia Valadez, or Rosario
Valadez.” As relevant here, a person commits the offense of deadly conduct “if he
knowingly discharges a firearm at or in the direction of . . . one or more individuals.”
PENAL § 22.05(b)(1). The offense of deadly conduct for the act described is a third-
degree felony, which is punishable by imprisonment for any term of not more than
ten years or less than two years and a fine not to exceed $10,000. Id. §§ 22.05(e),
12.34.
                                 II. Evidence at Trial
         Appellant and his wife, Rosario, lived together in a house outside Brownwood
with their son, Gino, and their two daughters, Lia and Adaniah. One Friday night,
Rosario and her two daughters left home to pick up Gino from his football game;
Appellant stayed home. Rosario and her children returned home around midnight
and found the front porch lights and inside lights turned off. They all got out of the
car and walked to the front porch. Rosario stood directly in front of the door to the
house, while her children stood on either side of her. Rosario did not have the keys,
and the door was locked.
         Rosario knocked twice but received no answer, and after her third knock, she
heard Appellant from inside the house tell her to “go away.” Rosario continued to
knock and demanded that Appellant open the door, but he again replied, “Just leave,
go away.” Gino then became upset and kicked the bottom of the door. According
to Rosario, the door then started “jiggling.” A few seconds later a gunshot went off
from inside the house, but no one was hit. Rosario testified she owned a .22 caliber
pistol and two .22 caliber rifles and that, based on her past experience, she believed
the shot came from a .22 caliber gun.


                                           2
      After the gunshot, Rosario stood on the front porch in shock. All three of her
children ran back to the car and yelled for their mother to join them. Rosario went
to the car and drove to her sister’s house to call 911. From there, Rosario and her
children met law enforcement officers at an intersection near her sister’s house;
Rosario told law enforcement that Appellant “had shot at us.” Rosario and the
children stayed the night at the Arc, a local domestic violence shelter. Rosario and
her children did not return to their house until after law enforcement apprehended
Appellant a few days later.
      Lia and Gino each testified. They both indicated that the front door was
locked when they returned home on that night and that their mother had talked to
Appellant through the door. According to Lia, after Gino kicked the bottom of the
door, it started “rattling like as if [Appellant] was trying to unlock it”; according to
Gino, the door started “jiggling” as if Appellant was trying to open it. Seconds later,
during the “rattling” and “jiggling,” they heard a gunshot from inside the house.
Scared, they ran back to the car and left the house. Gino testified he ran away
immediately because he “thought [he] was being shot at.”
      After Rosario spoke with law enforcement, Captain Tony Dwayne Aaron of
the Brown County Sherriff’s Office arrived to help manage the situation. Captain
Aaron initially attempted to make telephone contact with Appellant rather than
approach the house on foot. Captain Aaron knew that Appellant was still in the
house, and he wanted to proceed with caution because it was a situation where “a
husband had allegedly fired a shot through the door at a wife and children.”
      Over the weekend, Appellant’s family and law enforcement attempted to
make telephone contact with Appellant with no success. By Monday morning, law
enforcement reached Appellant on the telephone and told him they wanted to “talk
to [him] and get [his] side of the story,” and they asked him to come out of the house.
In response, Appellant became angry and yelled. When Appellant refused to
                                           3
cooperate, police officers went to Appellant’s house. After a standoff that lasted
nearly an hour, police officers shot pepper spray canisters into the house, and when
Appellant finally emerged, he was arrested.
                                III. Standard of Review
      We review the sufficiency of the evidence under the standard of review in
Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893, 912
(Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—
Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of the
evidence in the light most favorable to the verdict and determine whether, based on
that evidence and any reasonable inferences from it, any rational trier of fact could
have found the essential elements of the offense beyond a reasonable doubt.
Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010). The trier of fact is the sole judge of the weight and credibility of the evidence.
Brooks, 323 S.W.3d at 899 (citing Jackson, 443 U.S. at 319, 326). A reviewing
court may not reevaluate the weight and credibility of the evidence to substitute its
own judgment for that of the factfinder. Dewberry v. State, 4 S.W.3d 735, 740 (Tex.
Crim. App. 1999). The reviewing court must presume that the factfinder resolved
any conflicting inferences in favor of the prosecution and defer to that resolution.
Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).
                             IV. Discussion and Analysis
      Appellant asserts he did not knowingly discharge a weapon at anyone. “A
person acts knowingly, or with knowledge, with respect to the nature of his conduct
or to circumstances surrounding his conduct when he is aware of the nature of his
conduct or that the circumstances exist.” PENAL § 6.03(b).             “A person acts
knowingly, or with knowledge, with respect to a result of his conduct when he is
aware that his conduct is reasonably certain to cause the result.” Id. Knowledge
may be inferred from the acts, words, and conduct of the accused and from the
                                           4
circumstances in which the prohibited act occurred. See Hernandez v. State, 819
S.W.2d 806, 809–10 (Tex. Crim. App. 1991); see also Hart v. State, 89 S.W.3d 61,
64 (Tex. Crim. App. 2002). To discharge a gun “at” someone is to shoot the gun
toward that person’s location. Gilbert v. State, 429 S.W.3d 19, 22 (Tex. App.—
Houston [1st Dist.] 2014, pet. ref’d) (citing MERRIAM-WEBSTER’S COLLEGIATE
DICTIONARY 72 (10th Ed. 1993)). Similarly, to discharge a gun “in the direction of”
someone means to shoot the gun toward that person’s location. Id. (citing MERRIAM-
WEBSTER’S COLLEGIATE DICTIONARY at 328). We discern no meaningful difference
in ordinary usage between the discharge of a firearm “at” a person and the discharge
of a firearm “in the direction of” a person. Williams v. State, 270 S.W.3d 140, 146
(Tex. Crim. App. 2008); see also Gilbert, 429 S.W.3d at 22.
        In the moments before the gunshot and in response to their knocking on the
door, Appellant told his wife and children to “go away” and then again to “just leave,
go away.” After Gino kicked the door, as Rosario demanded entry into the house,
they heard the door “jiggling” or “rattling.” Seconds later, a gunshot went off and a
bullet went through the door. The bullet entered the door from the inside of the
house, exited the opposite side of the door a few inches higher, and then entered the
roof of the front porch overhang.
        At the time of the gunshot, Rosario was standing directly in front of the door
while Lia and Gino2 stood on either side of her. Rosario acknowledged that, given
the location of the bullet hole on the inside of the door, had Appellant shot straight
through the door, the bullet would have hit her in the face. Gino said that the bullet
hole on the inside of the door was at the same height as his chest. From this evidence,
a rational jury could have inferred that Appellant knew his family members were


        2
          The evidence also indicated that Appellant’s youngest daughter, Adaniah, was standing on the
porch. However, the indictment did not allege that Appellant discharged a firearm at or in the direction of
her, so for purposes of our analysis, we will not include her.
                                                    5
standing directly on the other side of the door from him and could have concluded
that Appellant, when he fired a shot through the front door, discharged a firearm “at
or in the direction of” Rosario, Gino, and Lia.
      Appellant argued that he held the gun abnormally when he tried to open the
door, that he did not have his finger on the trigger, and that the gun accidently
discharged; he argued that the trajectory of the bullet indicated that the gun was
accidently discharged and, thus, that he did not act knowingly. Captain Aaron
testified there were no burns or scars on Appellant’s hands and that such marks
would likely have been present if Appellant had held the gun in an abnormal way
when it was discharged. The State introduced into evidence the only .22 caliber
pistol found at the house. Captain Aaron testified that the pistol operated normally
when he tested it, although he could not rule out the possibility that it had misfired.
Appellant explained that he did not act knowingly, but the jury resolved that issue
against him. See Brooks, 323 S.W.3d at 899; Clayton, 235 S.W.3d at 778. After a
review of the evidence in the light most favorable to the verdict, we hold that there
was sufficient evidence for a rational jury to have found beyond a reasonable doubt
that Appellant knowingly discharged a firearm at or in the direction of Rosario, Gino,
and Lia. Appellant’s sole issue on appeal is overruled.
                               V. This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     MIKE WILLSON
April 30, 2015                                       JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          6